Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-12, filed February 17, 2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Response to Amendment
The amendment submitted February 17, 2022 has been accepted and entered.  Claim 1 is amended.  Claims 2, 13 are cancelled.  No new claims are added.  Thus, claims 1, 3-12 are examined.
Allowable Subject Matter
Claims 1, 3-12 are allowable.
Independent claim 1 is allowable based on applicant’s remarks filed February 17, 2022, especially pages 7-11 regarding a method for preparing encoded hydrogel particles comprising: synthesizing hydrogel particles including code regions for identifying a probe; and conjugating probes to the hydrogel particles;  wherein the probes are conjugated to the synthesized hydrogel particles through covalent bonds between carbon-carbon double bonds (C=C) of unreacted ends remaining in the hydrogel particles and functional groups of the probes, so as to enable detection of biomolecules with high accuracy and sensitivity.
Claims 3-12 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bisso et al (US 9,528,145 B2) discloses elongated hydrogel microparticles were produced that each included a probe region and an encoding region. The encoding region was divided into five 
	Bowman et al (US 2009/0163375 A1) discloses a chromophore-containing monomer is polymerized using a photoinitiator which preferentially absorbs light at a different wavelength than the chromophore. A chromophore which preferentially absorbs UV light can be paired with a photoinitiator which preferentially absorbs visible light. Scheme 6 illustrates formation of an acrylate monomer incorporating the chromophore Cascade Blue Ethylene Diamine, which preferentially absorbs light at approximately 400 nm. Scheme 7 illustrates formation of a macroinitiator comprising a polymer incorporating multiple tertiary amines. The photoinitiator for the polymerization of the monomer comprising the tertiary amine and the acrylate group with acrylic acid is (for water solubility and to provide a functional group that streptavidin can be coupled to) Irgacure 184. 1-hydroxycyclohexyl phenyl ketone (Ciba-Geigy). The polymer chain is coupled to at least one molecular recognition group, shown as streptavidin in Scheme 7. As shown in Scheme 8, the tertiary amines of the macroinitiator and CQ form a two-part initiator system which most strongly absorbs light at 469 nm. The radical species shown in Scheme 8 propagates through the carbon-carbon double bonds of the chromogenic monomer that is the product of Scheme 6 to form a chromogenic monomer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/FB/